In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Hunt, J.), dated August 18, 2000, which denied his objections to an order of the same court (Gartner, H.E.), dated April 1, 1999, denying his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s objections as the record supports the Hearing Examiner’s determination. Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.